DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,515,072. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the present application are recited in the claims of U.S. Patent No. 10,515,072 with only minor grammatical differences as shown below.

16/725705 (Present Application)
U.S. Patent No. 10,515,072
1. A method, comprising: 

accessing, by one or more processors, a plurality of record objects of a system of 

identifying, by the one or more processors, a subset of record objects of the plurality of record objects associated with a group entity and having a first record object status; 








identifying, by the one or more processors, for each record object of the 






determining, by the one or more processors, for each record object of the subset of record objects, an event-participant pattern based on the electronic activities linked to the record object, the event- participant pattern including at least a first event performed by a first participant type and a second event performed by a second participant type; 




















identifying, by the one or more processors, electronic activities linked with a second record object of the plurality of record objects; 




determining, by the one or more processors, from the identified electronic activities linked with the second record object, that the first event is performed by the first participant type and the second event is not yet performed by the second participant type; 




generating, by the one or more processors, a content item identifying an action to trigger a performance of the second event by at least one participant of the second participant type to update a record object status of the second record object to the record object status of the first record object; and 



accessing, by one or more processors, a plurality of first record objects of a system 



identifying, by the one or more processors, a subset of record objects of the plurality of record objects associated with a group entity and having a first record object status, each record object of the subset of record objects including a stage field configured to be associated with one of a plurality of stage values, each stage value of the plurality of stage values corresponding to a respective proximity to a completion of a process associated with the record object; 

identifying, by the one or more processors, for each record object of the 

determining, by the one or more processors, for each record object of the subset of record objects, an event-participant pattern for at least one stage value and based on the first plurality of electronic activities linked to the record object that are associated with the at least one stage value, the event-participant pattern identifying at least a first event performed by a first participant of a first participant type and a second event performed by a second participant 

accessing, by the one or more processors, a second record object of the system of record of the data source provider, the second record object comprising one or more object field-value pairs and linked to a second plurality of electronic activities and having a stage field associated with the at least one stage value; 

identifying, by the one or more processors, the second plurality of electronic activities linked with the second record object and associated with the at 

determining, by the one or more processors, from the identified second plurality of electronic activities linked with the second record object and based on the event-participant pattern, that the first event is performed by a respective first participant of the first participant type and the second event is not yet performed by any respective second participant of the second participant type; 

generating, by the one or more processors, a content item identifying an action based on the second event not yet performed by any respective participant of the second participant type; and 





2. The method of claim 1, wherein the first event corresponds to an update to a value for an object field-value pair of the record object and wherein the second event corresponds to an occurrence of a type of electronic activity with one or more participants having the second participant type.
3. The method of claim 1, further comprising: 

detecting, by the one or more processors, based on subsequent electronic activity corresponding to the second record object, occurrence of the second event; and 



detecting, by the one or more processors, based on a subsequent electronic activity corresponding to the second record object, occurrence of the second event; and 


4. The method of claim 1, further comprising determining, by the one or more processors, the first participant type of a participant of at least one of the identified second plurality of electronic activities corresponding to the second record object using node field-value pairs of a node profile corresponding to the participant.
5. The method of claim 1, further comprising determining, by the one or more processors, the first participant type of a participant of at least one of the identified electronic activities corresponding to the second record object using an object field-value pair of 



identifying, by the one or more processors, the participant to which to transmit the content item comprises: identifying, by the one or more processors, a group of participants associated with one another and corresponding to the second record object; and 

selecting, by the one or more processors from the group of participants, the participant based on at least one of a field-value pair of a node profile corresponding to the participant or a connection profile between the participant and the at least one participant linked to the second record object.
6. The method of claim 1, further comprising: 

identifying, by the one or more processors, the participant to which to transmit the content item comprises identifying, by the one or more processors, a group of participants associated with one another and corresponding to the second record object; and 

selecting, by the one or more processors from the group of participants, the participant based on at least one of a field-value pair of a node profile corresponding to the participant or a connection profile between the participant and the at least one participant linked to the second record object.

7. The method of claim 6, wherein the content item identifies a second participant of the at least one participant, and the second participant is identified using electronic activities linked with other record objects of the group entity, the second participant corresponding to the second participant type and included in electronic activities corresponding to the second event of the other record objects.
8. The method of claim 1, wherein determining that the first event is performed by the first participant type comprises: 

identifying, by the one or more processors, a thread of the identified electronic activities linked with the second record object; 

identifying, by the one or more processors, from the thread of the identified electronic activities, an 

determining, by the one or more processors, a context of the identified electronic activity based on one or more other electronic activities within the thread; and 

detecting, by the one or more processors, performance of the first event based on the context of the identified electronic activity.


identifying, by the one or more processors, a thread of the identified second plurality of electronic activities linked with the second record object; 

identifying, by the one or more processors, from the thread of the identified second plurality of electronic 

determining, by the one or more processors, a context of the electronic activity based on one or more other electronic activities within the thread; and 


detecting, by the one or more processors, performance of the first event based on the context of the identified electronic activity corresponding to the first event.


identifying, by the one or more processors, from the identified electronic activities linked with the second record object, an electronic activity including a new participant; 


detecting, by the one or more processors, performance of the first event based on the node field- value pair of the node profile of the new participant satisfying an event detection policy corresponding to the first event.


identifying, by the one or more processors, from the identified electronic activities linked with the second record object, an electronic activity including the respective first participant; 


detecting, by the one or more processors, performance of the first event based on the node field-value pair of the node profile of the respective first participant satisfying an event detection policy corresponding to the first event.



identifying, by the one or more processors, from the identified electronic activities linked with the second record object, an electronic activity including a new participant;



detecting, by the one or more processors, performance of the first event based on the identified electronic activity including the new participant and the at least one record object of the subset of record objects having the first completion status.


identifying, by the one or more processors, from the identified electronic activities linked with the second record object, an electronic activity including the respective first participant;


detecting, by the one or more processors, performance of the first event based on the identified electronic activity including the respective first and the at least one record object of the subset of record objects having the first completion status.

  11. The method of claim 1, further comprising: receiving, by the one or more processors, the event-participant pattern from a computing device associated with the group entity.
12. The method of claim 1, wherein the event-participant pattern comprises a predetermined set of events including the first event and the second event.
12. The method of claim 1, wherein the event-participant pattern comprises a predetermined set of events including the first event and the second event.



determining, by the one or more processors, that the first event is performed by the first participant type responsive to inputting the identified electronic activities linked to the second record object in a machine learning model that is trained using electronic activities of previous record objects having the first record object status and electronic activities of previous record objects having the second record object status, wherein the machine learning model is configured to provide an output indicating performance of the first event.
13. The method of claim 1, wherein determining that the first event is performed by the respective first participant of the first participant type comprises:

determining, by the one or more processors, that the first event is performed by the first participant type responsive to inputting data derived from the identified second plurality of electronic activities linked to the second record object in a machine learning model that is trained using electronic activities of previous record objects having the first record object status and electronic activities of previous record objects having the second record object status, wherein the machine learning model is configured to provide an output indicating performance of the first event.
14. The method of claim 1, wherein determining that the first event is 


assigning, by the one or more processors, an importance score to each of the identified electronic activities linked to the second record object based on a change in a value for an object field-value pair of the second record object; and 


detecting, by the one or more processors, performance of the first event based on the importance scores for the identified electronic activities satisfying an event detection threshold corresponding to the first event.


assigning, by the one or more processors, an importance score to each of the identified second plurality of electronic activities linked to the second record object based on a change in a value for an object field-value pair of the second record object; and 

detecting, by the one or more processors, performance of the first event based on the importance score of each of the identified second plurality of electronic activities satisfying an event detection threshold corresponding to the first event.

one or more hardware processors configured by machine-readable instructions to: 


identify a subset of record objects of the plurality of record objects associated with a group entity and having a first record object status;








identify, for each record object of the subset of record objects, one or more 






determine, for each record object of the subset of record objects, an event-participant pattern based on the electronic activities linked to the record object, the event-participant pattern including at least a first event performed by a first participant type and a second event performed by a second participant type; 



















identify electronic activities linked with a second record object of the plurality of record objects; 



determine, from the identified electronic activities linked with the second record 




generate a content item identifying an action to trigger a performance of the second event by at least one participant of the second participant type to update a record object status of the second record object to the record object status of the first record object; and

transmit the content item to a device of a participant of at least one electronic activity linked with the second record object.

one or more hardware processors configured by machine-readable instructions to: 




identify a subset of record objects of the plurality of record objects associated with a group entity and having a first record object status, each record object of the subset of record objects including a stage field configured to be associated with one of a plurality of stage values, each stage value of the plurality of stage values corresponding to a respective proximity to a completion of a process associated with the record object; 

identify, for each record object of the subset of record objects, a first plurality of 

determine, for each record object of the subset of record objects, an event-participant pattern for at least one stage value and based on the first plurality of electronic activities linked to the record object that are associated with the at least one stage value, the event-participant pattern identifying at least a first event performed by a first participant of a first participant type and a second event performed by a second participant of a second participant type, the first participant type based on at least one of a 

access a second record object of the system of record of the data source provider, the second record object comprising one or more object field-value pairs and linked to a second plurality of electronic activities and having a stage field associated with the at least one stage value;

identify the second plurality of electronic activities linked with the second record object and associated with the at least one stage value of the stage field of the second record object; 

determine, from the identified second plurality of electronic activities linked with 

generate a content item identifying an action based on the second event not yet performed by any respective participant of the second participant type; and 




transmit the content item to a device of a participant of at least one electronic activity of the second plurality of electronic activities linked with the second record object.


identify a thread of the identified electronic activities linked with the second record object;

identify, from the thread of the identified electronic activities, an electronic activity corresponding to the first event; 


determine a context of the identified electronic activity based on one or more other electronic activities within the thread; and 

detect performance of the first event based on the context of the identified electronic activity.


identify a thread of the identified second plurality of electronic activities linked with the second record object;

identify, from the thread of the identified second plurality of electronic activities, an electronic activity corresponding to the first event; 

determine a context of the electronic activity based on one or more other electronic activities within the thread; and 


detect performance of the first event based on the context of the identified electronic activity corresponding to the first event.



identify, from the identified electronic activities linked with the second record object, an electronic activity including a new participant; 

determine a node field-value pair of a node profile 

detect performance of the first event based on the node field-value pair of the node profile of the new participant satisfying an event detection policy corresponding to the first event.


identify, from the identified electronic activities linked with the second record object, an electronic activity including the respective first participant; 

determine a node field-value pair of a node profile linked to the respective first participant; and 

detect performance of the first event based on the node field-value pair of the node profile of the respective first participant satisfying an event detection policy corresponding to the first event.

identify, from the identified electronic activities linked with the second record object, an electronic activity including a new participant; 

identify, from a record object of the subset of record objects having the first record object status, an object field-value pair indicating the new participant; and 


detect performance of the first event based on the identified electronic activity including the new participant and the at least one 

identify, from the identified electronic activities linked with the second record object, an electronic activity including the respective first participant; 

identify, from a record object of the subset of record objects having the first record object status, an object field-value pair indicating the respective first participant; and 

detect performance of the first event based on the identified electronic activity including the respective 


determine that the first event is performed by the first participant type responsive to inputting the identified electronic activities linked to the second record object in a machine learning model that is trained using electronic activities of previous record objects having the first record object status and electronic activities of previous record objects having the second record object status, wherein the machine learning model is configured to provide an output indicating performance of the first event.
19. The system of claim 15, wherein determining that the first event is performed by the respective first participant of the first participant type comprises: 
determine that the first event is performed by the first participant type responsive to inputting data derived from the identified second plurality of electronic activities linked to the second record object in a machine learning model that is trained using electronic activities of previous record objects having the first record object status and electronic activities of previous record objects having the second record object status, wherein the machine learning model is configured to provide an output indicating performance of the first event.
20. A non-transitory computer-readable storage medium having instructions 

accessing a plurality of record objects of a system of record of a data source provider, each record object of the plurality of record objects corresponding to a respective group entity, each record object comprising one or more object field-value pairs and linked to one or more electronic activities; 

identifying a subset of record objects of the plurality of record objects associated with a group entity and having a first record object status; 








identifying, for each record object of the subset of record objects, one or more electronic activities linked to the record object, each electronic activity identifying one or more participants and corresponding to at least one event; 






determining, for each record object of the subset of record objects, an event-participant pattern based on the 



















identifying electronic activities linked with a second record object of the plurality of record objects; 



determining, from the identified electronic activities linked with the second record object, that the first event is performed by the first participant type and the second event is not yet performed by the second participant type; 




generating a content item identifying an action to trigger a performance of the second event by at least one participant of the second participant type to update a record object status of the second record object to the record object status of the first record object; and

 transmitting the content item to a device of a participant of at least one 


accessing a plurality of first record objects of a system of record of a data source provider each record object of the plurality of record objects comprising one or more object field-value pairs and linked to one or more electronic activities; 



identifying a subset of record objects of the plurality of record objects associated with a group entity and having a first record object status, each record object of the subset of record objects including a stage field configured to be associated with one of a plurality of stage values, each stage value of the plurality of stage values corresponding to a respective proximity to a completion of a process associated with the record object; 

identifying, for each record object of the subset of record objects, a first plurality of electronic activities linked to 

determining, for each record object of the subset of record objects, an event-participant pattern for at least one stage value and based on the first plurality of electronic activities linked to the record object that are associated with the at least one stage value, the event-participant pattern identifying at least a first event performed by a first participant of a first participant type and a second event performed by a second participant of a second participant type, the first participant type based on at least one of a first title or a first department of the first participant and the second participant type based on at least one of a 

accessing a second record object of the system of record of the data source provider, the second record object comprising one or more object field-value pairs and linked to a second plurality of electronic activities and having a stage field associated with the at least one stage value; 

identifying the second plurality of electronic activities linked with the second record object and associated with the at least one stage value of the stage field of the second record object; 

determining, from the identified second plurality of electronic activities linked with the second record object and based on the event-participant pattern, that the first event is performed by a respective first participant of the first participant type and the second event is not yet performed by any respective second participant of the second participant type; 

generating a content 




transmitting the content item to a device of a participant of at least one electronic activity of the second plurality of electronic activities linked with the second record object.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRIS E MACKES whose telephone number is (571)270-3554.  The examiner can normally be reached on Monday-Friday 9:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRIS E MACKES/Primary Examiner, Art Unit 2153